Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 I, Bart C. Shuldman, certify that: 1. I have reviewed this Amendment No.1 to the Quarterly Report on Form10-Q/A of TransAct Technologies Incorporated; and 2. Based on my knowledge, this Amendment No.1 does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Amendment No.1. November 2, 2015 /s/ Bart C. Shuldman Bart C. Shuldman Chairman and Chief Executive Officer
